Citation Nr: 0906908	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  05-14 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
disorder.  

2.  Entitlement to service connection for a bilateral ankle 
disorder.  

3.  Entitlement to service connection for hearing loss.  

4.  Entitlement to service connection for headaches.  

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral knee 
disorder and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1979 to October 
1982.  The Veteran also had a subsequent period of service in 
the Florida National Guard from June 1985 to March 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which in pertinent part, denied 
service connection for a bilateral leg disorder, bilateral 
knee disorder, bilateral ankle disorder, headaches, and 
hearing loss.  

In November 2007, the Veteran testified in a hearing before 
the undersigned Veterans Law Judge.  The transcript of the 
hearing is associated with the claims folder and has been 
reviewed.  

The Board observes that the rating decision on appeal denied 
the Veteran's claim for service connection for a bilateral 
knee disorder on the basis that new and material evidence had 
not been submitted.  However, it appears that the RO 
subsequently reopened the claim in the May 2005 Statement of 
the Case (SOC) and denied the claim on its merits.  
Nonetheless, to establish jurisdiction over the issue of 
service connection for a bilateral knee disorder, the Board 
must first consider the issue of whether new and material 
evidence has been submitted to reopen the claim.  See 38 
U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2008).  The Board 
must proceed in this fashion regardless of the RO's actions.  
See Barnett v. Brown, 
83 F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.

Subsequent to the June 2007 Supplemental Statement of the 
Case (SSOC), the Veteran submitted an additional VA progress 
note directly to the Board without a waiver of RO 
consideration.  The Veteran also submitted additional VA 
treatment records and provided a statement wherein he 
requested a remand to the RO for consideration of the 
submitted evidence.  However, the Board finds that the VA 
treatment records and progress note are duplicative of the 
records already associated with the claims folder.  First, 
the VA treatment records and VA progress note are completely 
negative for any documentation or mention of headaches or 
hearing loss and, therefore, the records are not pertinent to 
these claims.  Furthermore, although the records show 
complaints of knee, ankle, and leg pain, these complaints are 
essentially duplicative of the medical records already 
associated with the claims folder which describe the 
existence of the Veteran's disorders and have been considered 
by the RO.  Therefore, the Board finds that a referral to the 
RO for initial review is not required.  38 C.F.R. § 
20.1304(c).

As set forth in greater detail below, the Board has 
determined that new and material evidence has been received 
to reopen the claim of service connection for a bilateral 
knee disorder.  Additional evidentiary development, however, 
is required prior to appellate consideration of the merits of 
the claim and a remand is therefore required.  A remand is 
also required with respect to the issues of entitlement to 
service connection for a bilateral ankle disorder and a 
bilateral leg disorder. These issues are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.






FINDINGS OF FACT

1.  The Veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.

2.  The Veteran does not have a current hearing loss 
disability for VA purposes.

3.  The Veteran's headaches did not manifest during service 
and were not otherwise etiologically related to service.

4.  By a March 1998 rating decision, the RO denied the 
Veteran's claim for service connection for a bilateral knee 
disorder.  The decision was appealed but not perfected.  

5.  By an unappealed October 2001 rating decision, the RO 
reopened and denied the Veteran's claim for service 
connection for a bilateral knee disorder.

6.  Evidence submitted subsequent to the October 2001 rating 
decision is neither cumulative nor redundant, and raises the 
possibility of substantiating the Veteran's claim for service 
connection for a bilateral knee disorder.  


CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated by active 
service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2008).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may sensorineural hearing loss be 
presumed to have been incurred therein.  See 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 
& Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2008).



3.  The October 2001 rating decision is final.  38 U.S.C.A. § 
7105 (2001); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2001).

4.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for a bilateral 
knee disorder is reopened.  38 U.S.C.A. §§ 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In this case, the Veteran was 
provided with a VCAA notification letter in March 2004, prior 
to the initial unfavorable AOJ decision issued in June 2004.  

In the aforementioned correspondence, the RO informed the 
Veteran of what the evidence must show to establish 
entitlement to service connection for headaches and hearing 
loss.  The RO also explained what information and evidence he 
must submit and what information and evidence will be 
obtained by VA.  As such, this correspondence fully complied 
with the notice requirements of 38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159 (b), as well as the Court's holding in 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board notes that the VCAA notice did not notify the Veteran 
regarding the assignment of disability ratings and effective 
dates.  However, as the Board herein concludes that the 
preponderance of the evidence is against the Veteran's claims 
of service connection for headaches and hearing loss, any 
questions as to the assignment of disability ratings and 
effective dates are rendered moot. 

With respect to the Veteran's new and material evidence 
claim, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
specifically addressed VCAA notice requirements in the 
context of a Veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  Id.  In this case, the 
October 2003 VCAA notice explained the definition of new and 
material evidence and described what type of evidence that 
would be considered new and material sufficient to reopen the 
Veteran's claim.  Although the letter did not specifically 
note the basis of the prior denial, the record reflects that 
this was explained in the June 2004 rating decision and the 
Veteran submitted evidence with respect to the 
unsubstantiated element.  Furthermore, as the Board has 
determined that new and material evidence has been submitted, 
any notice deficiency is rendered moot.  

In sum, the Veteran has been provided VCAA notice in 
accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 with respect to 
nearly all pertinent provisions.  For those elements of 
notice that the Veteran was not specifically informed, the 
Board has demonstrated that any defective predecisional 
notice error was rendered non-prejudicial in terms of the 
essential fairness of the adjudication.  As such, the Board 
concludes that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

The Board also finds that VA has fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. § 
5103A; 
38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, the 
Veteran's service treatment records are associated with the 
claims folder, as well as all relevant private and VA 
treatment records.  Moreover, the Veteran was afforded a VA 
examination in March 2004 with respect to his claim for 
service connection for hearing loss.  

The Board observes that the Veteran was not afforded a VA 
examination with respect to his claim for service connection 
for headaches.  Under the VCAA, VA is required to provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2008).  A medical examination 
or medical opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but as follows: (1) 
contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (2) establishes that the Veteran suffered an 
event, injury, or disease in service, or has a disease or 
symptoms of a disease subject to a VA presumption manifesting 
during an applicable presumptive period, provided the 
claimant has qualifying service; and (3) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  However, as will be discussed in 
greater detail below, there is no evidence of headaches 
during service and no medical evidence suggesting that the 
Veteran's headaches are related to service.  Thus, all three 
elements of Mclendon are not satisfied and VA is not required 
to afford the Veteran an examination in connection with his 
claim.


Both the duty to assist the Veteran and the duty to notify 
the Veteran have been met.  Accordingly, the Board finds that 
there is no reasonable possibility that further assistance 
would aid the Veteran in substantiating the claims, and the 
Veteran has not indicated that he has any additional evidence 
or information to provide in support of his claims.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).

II.	Legal Criteria

Service connection on a direct basis may be granted for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2008).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim requires (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas 
v. Principi, 3 Vet. App. 542 (1992).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection. 38 C.F.R. § 
3.303(b) (2008).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  Where a Veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  Id.


Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a Veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

III.	Service Connection for Hearing Loss

The Veteran is seeking service connection for hearing loss.  
Specifically, the Veteran contends that, while on active 
duty, he was subject to airplane noise and gun fire.  See 
November 2007 hearing transcript.

The service treatment records reveal that the Veteran 
reported in-service noise exposure of airplanes and gun fire.  
Although the separation examination report does not appear to 
be available, the November 1984 enlistment examination report 
completed prior to the Veteran's entry into the National 
Guard and subsequent to the Veteran's first period of active 
service, shows that the Veteran's ears, nose, and throat were 
evaluated as normal.  In addition, the enlistment examination 
report shows that the Veteran's hearing was within normal 
levels.  Lastly, the November 1984 report of medical history 
reveals that the Veteran specifically denied any hearing 
loss.  

In any event, the competent medical evidence of record does 
not show that the Veteran has a current hearing loss 
disability as defined by VA regulations.  See 38 C.F.R. 
§ 3.385.

In the March 2004 VA examination report, the Veteran reported 
that he experienced occasional hearing difficulty.  He also 
explained that he experienced gunfire and mortar noise 
exposure during service.  The Veteran's hearing was evaluated 
and the examiner noted that immittance testing revealed 
normal tympanic membrane compliance bilaterally indicating 
normal middle ear function bilaterally.  According to the 
audiogram results, the Veteran exhibited pure tone thresholds 
of 25 decibels (dB) at 500 Hertz (Hz), 25 dB at 1000 Hz, 30 
dB at 2000 Hz, 25 dB at 3000 Hz, and 25 dB at 4000 Hz for the 
right ear and 20 dB at 500 Hz, 20 dB at 1000 Hz, 20 dB at 
2000 Hz, and 20 dB at 3000 Hz, and 20 dB at 4000 Hz for the 
left ear.  The examiner explained that the pure tone 
audiometric results indicated normal hearing of the left ear 
and normal hearing of the right ear with the exception of a 
mild sensorineural hearing loss at the frequency of 2000 
Hertz.  A diagnosis for the right ear was listed as mild 
sensorineural hearing loss and normal hearing was listed for 
the left ear.  The speech recognition score for the right ear 
was 100 percent and 100 percent for the left ear.  Although 
the VA examiner noted a diagnosis of mild sensorineural 
hearing loss for the right ear, the audiometric test results 
do not show findings that meet the VA regulations for a 
hearing loss disability.  For purposes of applying VA 
regulations, impaired hearing is considered a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2008).  The Veteran's right ear only shows 
one pure tone threshold higher than 26 decibels and there are 
no results that are 40 decibels or higher.  There are no 
other audiogram results in the Veteran's claims folder that 
reveal any contrary results.  As such, the Veteran does not 
meet the threshold for a hearing loss disability in the right 
ear or the left ear.  

In sum, the Board finds that the claim of service connection 
must fail as current medical evidence fails to establish that 
the Veteran has a hearing loss disability for VA purposes.  
See Hickson, supra; see also 38 C.F.R. § 3.385 (2008).  
Further, even if the Board were to assume that the Veteran 
had hearing loss, it is notable that there is no etiological 
evidence relating the Veteran's hearing loss to service nor 
is there any objective medical evidence documenting hearing 
loss until the March 2004 VA examination report, 
approximately 16 years after the Veteran's separation from 
service.  



The Board has considered whether service connection is 
warranted for sensorineural hearing loss on a presumptive 
basis.  However, the record fails to show that the Veteran 
currently has hearing loss and the record does not reveal 
that the Veteran was treated for hearing loss within one year 
following his service discharge in March 1988.  As such, 
presumptive service connection is not warranted for 
sensorineural hearing loss.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence weighs against the Veteran's 
claim and, consequently, service connection for hearing loss 
is not warranted.  In reaching this conclusion, the Board 
notes that under the provisions of 38 U.S.C.A. § 5107(b), the 
benefit of the doubt is to be resolved in the claimant's 
favor in cases where there is an approximate balance of 
positive and negative evidence in regard to a material issue.  
The preponderance of the evidence, however, is against the 
Veteran's claim and that doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

IV.	Service Connection for Headaches

The Veteran claims that he incurred headaches as a result of 
his active service.  In the November 2007 hearing transcript, 
the Veteran reported that he experienced headaches for the 
last year.  

Initially, the Board observes that the service treatment 
records show that the Veteran complained of a headache in 
November 1980; however, the record shows that the headaches 
were associated with viral syndrome.  The subsequent service 
treatment records are completely negative for any other 
complaints, findings, or documentation of headaches.  
Furthermore, the November 1984 enlistment examination report 
shows that the Veteran's head was evaluated as normal.  In 
the November 1984 report of medical history, the Veteran 
specifically denied frequent or severe headaches.  


The competent medical evidence of record reveals that the 
Veteran has complained of headaches.  See March 1999 VA 
treatment record.  However, the January 1999 VA treatment 
record shows that the examiner commented that the Veteran's 
headaches were probably related to his neck pain, a non-
service connected disorder.   Furthermore, as noted above, 
the Veteran has reported that his headaches only began a year 
ago.  In addition, the Veteran reported that several 
physicians associated his headaches with his continuous neck 
pain.  See November 2007 hearing transcript.

Moreover, there is no competent medical evidence of record 
relating the Veteran's headaches to active service.  Indeed, 
the only evidence of record that relates the Veteran's 
headaches to active service is the Veteran's own statements.  
While the Veteran is competent to report the presence of 
headaches, he is not competent to attribute the disability to 
a particular cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Thus, his opinion regarding the etiology of 
his headaches is afforded low probative value. 

The Board has considered the benefit of the doubt doctrine; 
however, the preponderance of the evidence is against a grant 
of service connection for headaches.  Thus, the benefit of 
the doubt doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

V.	New and Material Evidence

The Veteran seeks to reopen his previously denied claim to 
service connection for a bilateral knee disorder.  

The Veteran was previously denied service connection for a 
bilateral knee disorder by a March 1998 rating decision.  The 
Veteran initiated an appeal with a March 1998 Notice of 
Disagreement.  A Statement of the Case was issued in May 
1998; however, the Veteran did not perfect the appeal.  
Consequently, the March 1998 decision is final.  38 U.S.C.A. 
§§ 7104, 7105.  Thereafter, the October 2001 rating decision 
reopened the Veteran's claim for service connection for a 
bilateral knee disorder and denied the claim on its merits.  
The Veteran did not disagree with this decision and, 
consequently, the October 2001 decision is final.  38 C.F.R. 
§ 3.104.

The Veteran's application to reopen his claim of service 
connection for a bilateral knee disorder was received in July 
2003.  The Board notes that there has been a regulatory 
change with respect to the definition of new and material 
evidence, which applies prospectively to all claims made on 
or after August 29, 2001.  As the Veteran filed his claim 
after this date, the new version (cited below) applies in 
this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The Board notes that by a June 2004 rating decision, the RO 
declined to reopen the Veteran's claim of entitlement to 
service connection for a bilateral knee disorder on the basis 
that new and material evidence had not been received to 
reopen the claim.  However, in the May 2005 SOC, the RO 
reopened the Veteran's claim for service connection and 
denied the claim on its merits.  On appeal, however, the 
Board must make its own determination as to whether any newly 
submitted evidence warrants a reopening of the claim.  This 
is important because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on the merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

The evidence of record at the time of the previous denials 
consists of the service treatment records, service personnel 
records, VA treatment records, VA examination reports, and 
the Veteran's statements.

The Veteran's claim for service connection for a bilateral 
knee disorder was originally denied by the March 1998 rating 
decision on the basis that there was no evidence of a current 
disability and no in-service record of a disability of the 
right or left knee.  Thereafter, the Veteran submitted a 
claim to reopen his claim in March 2000.  In an October 2001 
rating decision, the RO reopened the Veteran's claim, but 
denied it on the merits.  The RO acknowledged the Veteran's 
contentions regarding parachute jumps in service.  However, 
the RO explained that the service records did not verify 
multiple parachute jumps and that it was unknown whether the 
Veteran was involved in any parachute jumps.  Service 
connection was denied, in essence, because the evidence of 
record failed to establish a relationship between the 
Veteran's bilateral knee disorder and service, in particular, 
because there was no evidence of in-service treatment for a 
knee disorder and no evidence of parachute jumps.

Based on the grounds stated for the denial of service 
connection for a bilateral knee disorder in the last final 
decision, new and material evidence would consist of evidence 
of in-service treatment for a bilateral knee disorder or 
evidence of parachute jumps during service.  In this regard, 
evidence received since the October 2001 decision includes 
additional service personnel records, VA treatment records, 
the April 2004 VA examination report, the April 2007 VA 
examination report, and the Veteran's statements.

Most important for the purposes of reopening the Veteran's 
claim, is the jump record documenting the Veteran's many 
parachute jumps during his active service.  This evidence is 
"new" in that it was not considered by the previous denials 
and is "material" as it goes to the unsubstantiated element 
of the claim and raises a reasonable possibility of 
substantiating the claim.  For these reasons, the Board finds 
that the additional evidence is new and material evidence.  
The claim is therefore reopened.

The Board wishes to make it clear that such evidence, 
although adequate for the limited purposes of reopening the 
claim, may not be sufficient to allow the grant of the 
benefit sought.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Once a claim is reopened, the standard of review 
changes.  It is now the Board's responsibility to evaluate 
the entire record, not just fragments in isolation.  See 
38 U.S.C.A. § 7104(a) (West 2002).  For the reasons explained 
in the REMAND portion below, the Board finds that additional 
development is necessary before the Board may proceed to a 
decision on the merits of the reopened claim.


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for headaches is denied.

As new and material evidence has been submitted, the claim of 
entitlement to service connection for a bilateral knee 
disorder is reopened.  To that extent only, the appeal is 
allowed.


REMAND

After a thorough review of the Veteran's claims folder, the 
Board has determined that the Veteran's claims of service 
connection for a bilateral ankle disorder, a bilateral leg 
disorder, and a bilateral knee disorder must be remanded for 
additional development.

The record reveals that the Veteran was afforded a VA 
examination in April 2007 with respect to his claims for 
service connection for a bilateral knee disorder and a 
bilateral ankle disorder.  The April 2007 VA examiner stated 
that there was no clear medical or orthopedic diagnosis other 
than painful arthrosis of the knees and ankles.  He explained 
that there was no radiographic evidence of degenerative 
arthritis or other problems.  The radiographic reports 
associated with the examination report showed normal right 
knee, normal left knee, normal right ankle, and normal left 
ankle.  However, after a close review of the medical evidence 
of record, the Board observes that there are multiple 
diagnoses of degenerative joint disease for both ankles and 
both knees.  See April 2004 MRI reports.  Furthermore, the 
November 1999 VA Compensation and Pension Examination report 
shows a diagnosis of bilateral chondromalacia of the 
patellas.  The examiner commented that based on the Veteran's 
history of multiple parachute jumps, it was as likely as not 
that the Veteran's current syndrome could be directly related 
to jumping activities in the Army.  The Veteran was also 
afforded a VA examination in April 2004.  The examiner listed 
an assessment of bilateral ankle and knee mild degenerative 
joint disease with minimal radiographic evidence about the 
clinical symptoms consistent with this diagnosis.  The 
examiner opined that the condition was likely not related to 
service and career of jumps as the type of activity produces 
heavy stress to the joints and it was conceivable that the 
arthrosis has started through the activity.  The Board notes 
that the Court has held that if the medical evidence of 
record is insufficient, or of doubtful weight or credibility, 
VA must supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Although the Veteran has past diagnoses of a bilateral ankle 
disorder and a bilateral knee disorder, the medical evidence 
of record is simply not sufficient to decide the Veteran's 
claims at this time.  Not only are there conflicting 
diagnoses with respect to the Veteran's ankles and knees, 
there are also unclear medical opinions of record.  As noted 
above, the November 1999 VA examiner opined that the 
Veteran's bilateral knee disorder could be related to 
service; however, the Board notes that medical opinions that 
are speculative, general, or inconclusive in nature do not 
provide a sufficient basis upon which to support a claim.  
See Goss v. Brown, 
9 Vet. App. 109, 114 (1996); Obert v. Brown, 5 Vet. App. 30, 
33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  
Furthermore, the April 2004 VA examiner opined that the 
Veteran's mild degenerative joint disease of the bilateral 
ankles and bilateral knees was not related to service, but 
then explained that a career of jumps would be consistent 
with the Veteran's arthrosis.  It is not clear whether the 
April 2004 VA examiner was providing a positive or negative 
opinion based on the wording of the opinion.  Under these 
circumstances, the Board finds that an additional VA 
examination is necessary to determine whether the Veteran has 
current disabilities of the knees and ankles and, if so, 
whether these disabilities are related to his active service, 
to include his record of parachute jumps.  

Furthermore, additional development is also necessary in 
order to properly develop the Veteran's claim for entitlement 
to service connection for a bilateral leg disorder.  Under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  In accordance with McLendon, the Veteran should be 
scheduled for a VA examination in order to determine the 
nature and etiology of the Veteran's bilateral leg disorder.  
The evidence of record indicates that the Veteran has a 
disability, the Veteran has testified that he had recurrent 
leg pain since separation from active service, the 
participation in parachute jumps may have caused his 
bilateral leg disorder, and there is insufficient medical 
evidence on file to facilitate an informed decision on the 
claim.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) 
(noting that remand may be required if record before the 
Board contains insufficient medical information).  
Consequently, a VA examination should be conducted in order 
to determine the nature and etiology of the Veteran's 
bilateral leg disorder.   


Accordingly, the issues are REMANDED for the following 
action:

1.  The Veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of his bilateral knee disorder, 
bilateral ankle disorder, and bilateral 
leg disorder.  The Veteran's claims folder 
must be provided to the VA examiner to 
review in conjunction with the Veteran's 
examination.  The examination report 
should state that the claims folder has 
been reviewed.  The examiner should be 
requested to express an opinion as to 
whether it is more likely, less likely, or 
as likely as not that the Veteran's 
bilateral knee disorder, bilateral ankle 
disorder, and bilateral leg disorder are 
the direct result of a disease or injury 
in service.  In particular, the examiner 
should take into account the parachute 
jump record, the November 1999 
Compensation and Pension examination 
report, the April 2004 VA examination 
report, and the April 2007 VA examination 
report.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

The examiner should provide a thorough and 
complete rationale for all opinions 
provided in the examination report.

2.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The purpose of this REMAND is to ensure due process. The 
Board does not intimate any opinion as to the merits of the 
claim, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


